Citation Nr: 0500844	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for emotional distress 
(claimed as post-traumatic stress disorder (PTSD)).

2.  Entitlement to service connection for residuals of a left 
eye injury.

3.  Entitlement to service connection for residuals of a 
right knee injury.

4.  Entitlement to service connection for residuals of dental 
trauma (claimed as missing teeth).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. A. Herman, Counsel
INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  

This case comes before the Board of Veterans' Affairs (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for 
residuals of a left eye injury, a right knee injury, and 
dental trauma (claimed as missing teeth).  This matter also 
stems from an April 2003 rating action that denied service 
connection for emotional distress (claimed as PTSD).

The Board notes that the veteran's June 2003 substantive 
appeal included a request that he be scheduled for a personal 
hearing at the RO before a veterans law judge (Travel Board).  
However, he noted that he would cancel his request if he were 
unable to attend the hearing.  In a statement dated in 
February 2004, the veteran indicated that he no longer wanted 
a personal hearing.  The Board therefore considers the 
veteran's request for a Travel Board hearing withdrawn.

In December 2004, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).

The issues of entitlement to service connection for PTSD, 
residuals of a left eye injury, and residuals of a right knee 
injury, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  





FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal regarding the dental condition.

2.  The veteran lost one tooth (tooth #10) during service, 
which was the result of an extraction.  

CONCLUSION OF LAW

A dental trauma was not incurred in service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in November 2001, prior to the decision on 
appeal, the RO advised the veteran of the essential elements 
of the Veterans Claims Assistance Act of 2000 (VCAA).  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
of service connection for residuals of dental trauma, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was also advised 
of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain, and in this way the veteran may be considered 
advised to submit all pertinent evidence in his possession.  

The May 2002 rating decision, May 2003 Statement of the Case 
(SOC), and June 2003 Supplemental Statement of the Case 
(SSOC) collectively notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim for service connection.  
The May 2003 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Medical records have been obtained from the Jackson VA 
Medical Center (VAMC).  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

The veteran contends that service connection is warranted for 
multiple missing teeth.  He said he had teeth knocked in two 
separate traumatic in service injuries.  He states "some" 
of his front teeth were knocked out when a potato peeler he 
was operating flew apart and struck him in the teeth.  He 
maintains additional teeth were knocked out when he was 
struck in the mouth by a locker door.  He said the incident 
occurred as the result of a concussion from a nearby torpedo 
explosion.  

Generally, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1110.  Treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  38 C.F.R. § 3.381.  

Service medical records are absent any findings of a 
traumatic dental injury.  A dental examination conducted at 
enlistment indicated that four teeth (#1, #16, #17, and # 32) 
were missing, and that several teeth including tooth #10 had 
cavities.  Several amalgamations and a cement were performed 
in March 1943.  In January 1944, tooth #10 was extracted.  
The veteran was given a fixed bridge.  No reference was made 
to any type of trauma.  On Report of Physical Examination 
pending service discharge, the veteran's teeth were found to 
be normal without any disease or anatomical defect.  The only 
tooth missing was tooth #10.  

Post-service medical evidence includes treatment records from 
the Jackson VAMC.  Those records show that the veteran had 
several missing teeth and suffered from severely poor 
dentition.  Notes dated in June and October 2001 indicated 
that the veteran gave a history of having several teeth 
knocked out in service.  Subsequent treatment records show 
that the veteran underwent extractions of his remaining lower 
teeth.  

As discussed above, the veteran claims that he sustained 
traumatic injuries to his mouth in service that resulted in 
the loss of several teeth.  However, his service separation 
examination, showed no dental trauma occurred.  One tooth 
(#10) was reported as missing, and that tooth was removed via 
an extraction rather than any sort of traumatic injury.  VA's 
General Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental trauma.  
See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

With there being no evidence of any trauma in service, or the 
existence of a dental condition other than there being 
replaceable missing teeth, there is no basis upon which to 
establish service connection for compensation purposes, 
including due to the removal of tooth #10 during service.  
Service connection for loss of teeth in service is not in 
order since there is no disability for which compensation may 
be established.  In view of the foregoing, the veteran has 
not presented a legal claim for a VA benefit, and his appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Service connection for residuals of dental trauma 
(claimed as missing teeth) is not warranted.

ORDER

Entitlement to service connection for residuals of dental 
trauma (claimed as missing teeth) for purposes of 
compensation is denied.


REMAND

The veteran argues that service connection is warranted for 
the residuals of injuries to his left eye and right knee.  He 
states he injured his left eye when a potato peeler "blew 
up" and struck him on the left side of his face.  He says he 
was nearly blinded by the incident.  He claims he injured his 
left eye a second time when he was struck in the face by a 
locker door.  The veteran also maintains that he injured his 
right knee when his leg became twisted in deck ropes.  He 
indicates that he received treatment for both his right knee 
and left eye injuries at an Army base in Iwo Jima.  The 
veteran believes service connection for PTSD is also 
warranted.  He says he experienced several traumatic events 
during his active service that resulted in his current 
diagnosis of PTSD.

The President signed into law the VCAA, which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

With respect to the duty to assist, review of the claims 
folder reveals that the RO has secured service medical 
records and VA treatment records.  In March 2004, the veteran 
submitted a VA Form 21-4142 (Authorization and Consent to 
Release Information to VA) listing several physicians that 
had treated him for nervous problems.  The veteran also 
provided the name and address of the physician (Wayne T. 
Lamar) that treated for his right knee disorder and the 
physician (James W. Rayner) that had performed left eye 
surgery.  A review of the record, however, fails to show that 
the RO made any attempt to obtain these records.  This is 
problematic as a November 2003 report received from Dr. Lamar 
indicated that the veteran was diagnosed as having post-
traumatic arthritis of the right knee.  This opinion appears 
to be based on veteran providing a history of an in-service 
knee injury.  In any event, the Board finds that a remand is 
necessary in order to obtain the records identified by the 
veteran.  

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

As discussed above, the veteran submitted a medical report 
from Dr. Lamar indicating that the veteran provided a history 
of an in-service right knee injury.  Dr. Lamar diagnosed 
post-traumatic arthritis of the right knee.  The Board finds 
that a medical opinion addressing the etiology of any current 
disability of the right knee would be helpful.

A review of the record shows that the veteran has been 
diagnosed as having PTSD by private and VA medical care 
providers.  These providers have also linked the veteran's 
PTSD to his purported in service stressors.  Some of these 
stressors are described in detail.  An August 2003 PTSD 
Consult from the Jackson VAMC indicated that the veteran gave 
a history of being on a ship that was strafed by "enemy 
zeros" and discovering the dead body of a friend named 
"Walker."  The Consult also noted that the veteran reported 
boarding U.S. warships carrying dead bodies, coming under 
frequent enemy fire, participating in a rescue mission of a 
downed U.S. warplane, engaging in combat with enemy aircraft, 
and seeing countless dead soldiers when visiting Iwo Jima.  
An attempt should be made to verify these stressors.  If any 
stressor is verified, a VA psychiatric examination should be 
conducted.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims of service connection for 
PTSD, residuals of a left eye injury, and 
residuals of a right knee injury.  The RO 
should request the veteran to submit any 
additional medical evidence establishing 
an etiological relationship between any 
of these claimed disabilities and his 
active service.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  Contact the veteran and ask that he 
provide additional details concerning his 
stressors.  Ask him to provide the 
approximate month and date when his 
friend (Walker) was killed and any 
additional information that would help 
identify his friend.  The month and 
date(s) when the veteran visited Iwo 
Jima, participated in the rescuing of the 
plane crew, and engaged in combat should 
be requested.  The veteran should also be 
asked to furnish the name(s) of the 
ship(s) he was assigned to during these 
periods.  Let him know that he can submit 
statements from other service members who 
witnessed or knew of the incidents, or 
who can confirm the veteran's proximity 
to the incidents.

3.  A copy of any available service 
personal records relating to the veteran 
should be obtained and associated with 
the claims folder.

4.  Regardless of any response from the 
veteran, the RO should review the file 
and prepare a summary of the veteran's 
purported in service stressors as 
described in the body of this remand.  
This summary, together with a copy of the 
appellant's NAVPERS-553 and any other 
personnel records obtained, should be 
sent to the Center for Research of Unit 
Records (CURR), 7798 Cissna Road, 
Springfield, Virginia 22150.  They should 
be requested to provide any information 
that might corroborate the appellant's 
alleged stressors.  

5.  After obtaining any necessary 
authorization, a specific request should 
be made to obtain the veteran's treatment 
records from Wayne T. Lamar, MD. 2168 
South Lamar, Oxford MS 38655 and James W. 
Rayner, MD. 1308 Belk Drive, Oxford, MS 
38655 and the other private care 
providers that were listed in the March 
2004 statement as providing treatment for 
the disabilities at issue.  

6.  Obtain copies of the veteran's 
medical records from the Jackson VAMC 
since April 2004 and associate them with 
the claims folder.  

7.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
extent and etiology of any currently 
present disability of the right knee.  
The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folders was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
any current disability of the right knee 
was likely, unlikely or as likely as not 
caused or aggravated by an injury 
occurring during the veteran's active 
service.  The rationale for all opinions 
expressed must also be provided.

8.  Next, if and only if the development 
confirms that the veteran is a veteran of 
combat or otherwise verifies a stressor 
or stressors, schedule a VA psychiatric 
examination to determine the nature of 
any psychiatric disorder.  The claims 
folders, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folders was reviewed.  The examiner 
should:

a.  Review the veteran's medical 
history and the information 
concerning any verified stressors.  

b.  Integrate previous psychiatric 
findings and diagnoses (including 
any contained in medical records 
associated with the claims file) 
with current findings to obtain a 
true picture of the veteran's 
psychiatric status.    

c.  Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation. 

d.  Make any diagnosis in accordance 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders-IV (DSM-IV). Indicate 
whether the veteran meets the 
criteria for PTSD contained in DSM-
IV, and, if he meets the criteria, 
whether PTSD can be related to a 
verified stressor or stressors.  

e.  Provide a report that includes 
complete rationales for all 
conclusions reached.

9.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the June 2004 SSOC and discussion of all 
pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


